ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the Respondent, Marta Bertola, it is this 9th day of January, 2013;
ORDERED, that Respondent Marta Bertola be, and hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland; and it is further
ORDERED, that Respondent Marta Bertola may apply for reinstatement of her right to practice law in sixty (60) days from the date of this Order.
ORDERED, that, the Clerk of this Court shall remove the name of Marta Bertola, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).